The plaintiff’s counsel then moved, that he ought not to be deprived of his bail, by this application ; which, requiring a declaration to be previously filed, amounted to an acceptance of a common appearance, (a)
In the justice of this motion, the Court concurred, and accordingly, directed a rule to be entered, that the defendant give bail in two months, or a procedendo.

ia) The practice is now well settled to be otherwise. It has been repeatedly determined, that filing a declaration is not a waiver of special bail. See Caton v. McCarty, 2 Dall. 141; 1 Yeates 103.